Order, Supreme Court, New York County (Joan A. Madden, J.), entered July 22, 2008, which denied, with leave to renew, plaintiffs motion for summary judgment on his first cause of action seeking a declaration that defendant is the successor in interest or alter corporate entity to nonparty Fidelity Borrowing, LLC, unanimously affirmed, with costs.
The court correctly found that plaintiffs motion, brought before discovery had begun, was premature. Concur—Saxe, J.E, Friedman, Nardelli, Sweeny and DeGrasse, JJ. [See 2008 NY Slip Op 32056(11).]